Case: 13-13397   Date Filed: 05/04/2015   Page: 1 of 4


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-13397
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 1:12-cv-22649-MGC


ROBERT D. FLOYD,

                                                            Plaintiff-Appellant,

                                   versus

SALLIE MAE, INC.,
JOHN DOE,

                                                         Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                               (May 4, 2015)

Before MARTIN, JULIE CARNES, and FAY, Circuit Judges.

PER CURIAM:
                 Case: 13-13397        Date Filed: 05/04/2015       Page: 2 of 4


      Robert D. Floyd appeals the district court’s order granting Sallie Mae, Inc.’s

motion to dismiss for lack of subject-matter jurisdiction. Floyd argues that the

district court improperly found his case to be moot after he received and rejected

an offer of judgment under Federal Rule of Civil Procedure 68. The district court

based its finding on an offer that would have provided him complete relief on his

individual claims while giving no relief to the putative class. Because the district

court contravened our recent decision in Stein v. Buccaneers Limited Partnership,

772 F.3d 698 (11th Cir. 2014), we reverse.

      When reviewing a dismissal of a complaint as moot, we review factual

findings for clear error and the legal issue de novo. Id. at 701. In Stein, the named

plaintiffs in a putative class action received offers of judgment under Rule 68

before moving for class certification. Id. at 700–01. The plaintiffs did not accept

those offers. Id. at 701. This Court held that the unaccepted offers of judgment

did not render the named plaintiffs’ complaint moot. Id. at 704. Based on this

precedent, we are bound to hold that Sallie Mae’s offer of judgment did not render

Floyd’s complaint moot, and that the district court erred when it dismissed for lack

of subject-matter jurisdiction. 1 See United States v. Vega-Castillo, 540 F.3d 1235,

1236 (11th Cir. 2008) (per curiam) (holding that we must “follow a prior binding




      1
          Sallie Mae implies as much in its February 11, 2015, filing in our Court.
                                                 2
               Case: 13-13397     Date Filed: 05/04/2015    Page: 3 of 4


precedent unless and until it is overruled by this court en banc or by the Supreme

Court” (quotation marks omitted)).

      Sallie Mae argues that Floyd waived his argument that an unaccepted Rule

68 offer of judgment cannot moot a plaintiff’s claim because he “never presented it

to the District Court.” Our review of the record does not bear this out. In its order

finding no subject-matter jurisdiction, the district court explicitly held that Floyd’s

claim was moot because the “Rule 68 Offer includes more than all of the relief

Plaintiff could obtain at trial.” Thus, the issue of whether Floyd’s claim was moot

was undoubtedly before the district court. “Once a federal claim is properly

presented, a party can make any argument in support of that claim [on appeal];

parties are not limited to the precise arguments they made below.” Yee v. City of

Escondido, 503 U.S. 519, 534, 112 S. Ct. 1522, 1532 (1992). Floyd contested

mootness before the district court, and he may continue to do so before our Court

on appeal.

      Finally, Sallie Mae asks us to affirm the district court on the merits under a

summary-judgment standard, even though the district court dismissed this case for

lack of subject-matter jurisdiction. But Sallie Mae never moved for summary

judgment below and the district court never applied the summary-judgment

standard. Thus, although we “may affirm a judgment on any legal ground,” Cruz

v. Cingular Wireless, LLC, 648 F.3d 1205, 1210 n.10 (11th Cir. 2011) (emphasis


                                           3
              Case: 13-13397     Date Filed: 05/04/2015   Page: 4 of 4


added) (quotation omitted), we will let the district court decide whether summary

judgment is appropriate before doing so in the first instance.

      We reverse the order of dismissal for lack of subject-matter jurisdiction and

remand for further proceedings consistent with this opinion.

      REVERSED AND REMANDED.




                                          4